         Case 1:20-cv-02465-RBW Document 24 Filed 10/26/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SANTA FE DREAMERS PROJECT; SPANISH
COMMUNITY CENTER; and AMERICAN                             Case No. 1:20-CV-02465 (RBW)
GATEWAYS,

              Plaintiffs,

       vs.

CHAD F. WOLF, in his purported official capacity
as Acting Secretary of Homeland Security;
KENNETH T. CUCCINELLI, in his purported
official capacities as Senior Official Performing the
Duties of Deputy Secretary of Homeland Security
and Acting Director of U.S. Citizenship and
Immigration Services; TONY H. PHAM, in his
purported official capacity as Senior Official
Performing the Duties of Director of U.S.
Immigration and Customs Enforcement; JOSEPH
EDLOW, in his purported official capacity as Deputy
Director for Policy of U.S. Citizenship and
Immigration Services; MARK A. MORGAN, in his
purported official capacity as Senior Official
Performing the Duties of Commissioner of U.S.
Customs and Border Protection; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; UNITED STATES
CUSTOMS AND IMMIGRATION
ENFORCEMENT; and UNITED STATES
CUSTOMS AND BORDER PROTECTION,

              Defendants.


                  PLAINTIFFS’ NOTICE OF COMPLETED BRIEFING
                      AND REQUEST FOR ORAL ARGUMENT

       Plaintiffs respectfully notify the Court that, pursuant to the scheduling order entered by this

Court on September 16, 2020, the parties’ expedited cross-motions for summary judgment are

fully briefed. Pursuant to the instructions of the Court’s Courtroom Deputy Clerk, and because
           Case 1:20-cv-02465-RBW Document 24 Filed 10/26/20 Page 2 of 3




these motions present complex legal issues important to both the parties and the public, Plaintiffs

hereby request that the Court set the motions for oral argument at its earliest possible convenience.

Plaintiffs will make themselves available on any date and at any time convenient to the Court.

          On October 20, 2020, Plaintiffs contacted government counsel regarding Plaintiffs’ request

for oral argument, but counsel notified Plaintiffs on October 22 that counsel was unable to take a

position on oral argument. On October 26, 2020, government counsel notified Plaintiffs that

Defendants preferred for oral argument to be scheduled on November 16, 17, or 18, 2020. Given

the pressing importance of the issues this case presents and the harms Defendants’ actions are

inflicting on Plaintiffs, and consistent with the expedited briefing schedule to which Defendants

agreed and which the Court so-ordered, Plaintiffs believe that argument should be scheduled far

sooner.

          Pursuant to Local Rule 7(c), a proposed order is attached.




                                                  2
        Case 1:20-cv-02465-RBW Document 24 Filed 10/26/20 Page 3 of 3




Dated: October 26, 2020              Respectfully submitted,

                                     MUNGER, TOLLES & OLSON LLP



                                     By: /s/ E. Martin Estrada
                                     E. MARTIN ESTRADA

THOMAS A. SAENZ                      E. MARTIN ESTRADA
tsaenz@MALDEF.org                    Martin.Estrada@mto.com
(Admitted Pro Hac Vice)              (Admitted Pro Hac Vice)
ERNEST I. HERRERA                    BRANDON E. MARTINEZ
eherrera@MALDEF.org                  Brandon.Martinez@mto.com
(Admitted Pro Hac Vice)              (Admitted Pro Hac Vice)
MEXICAN AMERICAN LEGAL DEFENSE       MUNGER, TOLLES & OLSON LLP
  AND EDUCATIONAL FUND               350 South Grand Avenue, 50th Floor
634 South Spring Street              Los Angeles, California 90017
Los Angeles, California 90014        Telephone:    (213) 683-9100
Telephone:    (213) 629-2512         Facsimile:    (213) 687-3702
Facsimile:    (213) 629-0266
                                     ADELE M. EL-KHOURI
                                     Adele.El-Khouri@mto.com
                                     (D.C. Bar No. 1025090)
                                     XIAONAN APRIL HU
                                     April.Hu@mto.com
                                     (Admitted Pro Hac Vice)
                                     MUNGER, TOLLES & OLSON LLP
                                     601 Massachusetts Avenue NW, Suite 500 E
                                     Washington, D.C. 20001
                                     Telephone:    (202) 220-1100
                                     Facsimile:    (202) 220-2300



                                     Counsel for Plaintiffs




                                      3
